DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination filed 1/21/2021, and the amendment and response filed 2/19/2021. Claims 1-3 and 5-20 are pending in the application. Claims 1 and 18 were amended, claim 4 was canceled and new claim 20 was added by the applicant.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 1/21/2021 and 2/19/2021 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 depends on canceled claim 4. The scope of the invention is undefined. The claim has therefore not been examined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over D'Agostino  et al.  (US 2016/0067207 A1) in view of Owoc (US 20110251280 A1) and  Owoc(2) (US 2010/0081626 Al), and further in view of “Best Supplements for the Keto Diet”-CampusProtein.com which reviews exemplary available products at the time of the invention.
Regarding claims 1, 5-10, 18 and 19, D’Agostino discloses a powder composition or an orally administrable liquid composition, that includes Sodium Beta-Hydroxybutyrate, Potassium Beta-Hydroxybutyrate, Magnesium Beta-Hydroxybutyrate, Calcium Beta-Hydroxybutyrate, Medium Chain Triglycerides (MCT), [0033], and Ketone esters [0035],  wherein the beta-hydroxybutyrate and MCT are present in an exemplary ratio of 1:1 to1:2, wherein beta-hydroxybutyrate and esters are present at a level ranging from 2g to 50g,[0033]  and MCT is present at a level ranging from 5g to 50g [0037] which overlaps the claimed ranges.
D’Agostino does not specifically disclose yohimbine or caffeine in the composition.  However, Owoc (2) discloses stable compositions [0018] including Yohimbine, Yohimbine derivatives and caffeine to support fat metabolism without 
Regarding the broad ranges of ingredients discloses in compositions in claim 1 comprising components as above, it is considered that effective amounts of hydroxybutyrate and MCT combination and ancillary ingredients, all known from modified D’Agostino, as above, are configurable by one of ordinary skill in the art based on the targeted subjects, the extent of ketosis needed, the method of administration, concentration of MCT in a selected MCT ingredient, and dose regimen.  No unexpected effect or functionality of the claimed compositions has been demonstrated. 
Regarding claim 2 and 13, an exemplary   composition in D’Agostino comprises 30g MCT oil (100% MCT) /16 oz.  corresponding to about 6 grams of medium chain triglycerides per 100 grams of a nutritional composition as discussed with reference to claim 1, to induce ketosis in a mammal. D’Agostino discloses that the dose can be experimentally optimized depending upon the targeted subjects and the desired effect [0067]-[0070]. 
Regarding claim 3, 5 and 20, D’Agostino discloses a composition as claimed, comprising a creatine salt (creatine- hydroxybutyrate [0036]) but does not specifically disclose creatyl-L-leucine. However, Owoc  discloses creatyl-L-leucine as a stable form of creatine in aqueous solution under various physical conditions. As both D’Agostino and Owoc provide nutritional compositions that comprise creatine or creatine derivatives, it would have been obvious to one of ordinary skill in the art to include a stable form of creatine for liquid applications of the composition.  Owoc is directed to an aqueous composition for administering, to a mammal, an amide-protected, biologically active form of creatine that is stable in an aqueous system, wherein said composition comprises: a) at least one creatyl-amide species, and b) water. According to Owoc, the inventive form of creatine can be used as a supplemental form of creatine in compositions addressing a range of health benefits [0078].  One of ordinary skill in the art would therefore modify D’Agostino with teachings from Owoc with a view to provide a composition having a form of creatine that is stable in aqueous formulation, with a reasonable expectation of success.
D’Agostino discloses co-factors L-leucine, L-lysine, L-isoleucine or derivatives thereof in the composition [0039][0036].
Regarding claim 12, D’Agostino discloses a method comprising administering an effective amount of the nutritional composition to a mammal in need thereof, thereby inducing ketosis in the mammal (title, abstract, working examples).
Regarding claim 15, D’Agostino discloses a method of producing significant elevation in blood ketone level by administration of the nutritional composition comprising  hydroxybutyrate compounds and MCT, for 4 weeks, [0051]  which falls within the claimed range, an effective dose for a mammal being configurable by one of ordinary skill in the art [0068]-[0070].
Regarding claim 16, D’Agostino discloses a powder composition or an orally administrable liquid composition, [0041] that includes the claimed ingredients, dispersed in water.  
Regarding claim 17, D’Agostino discloses adding the powder to a ready to drink liquid, which is considered to inherently include addition to a fruit juice as claimed.
Regarding claim 13, D’Agostino discloses a method comprising administering an effective amount of the nutritional composition as in claim 2 to a mammal in need thereof, thereby inducing ketosis in the mammal (title, abstract, working examples)
Regarding claims 3,5, and 9-11, as discussed with reference to claim 1 above,  modified D’Agostino is directed to a powder composition or an orally administrable liquid composition, dispersed/suspended in water, comprising the claimed components (D’Agostino [0039][0041], Owoc( 2) (working examples) that includes the claimed ingredients. 
Regarding the broad ranges of ingredients discloses in compositions in claim 5, comprising components as claimed, it is considered that effective amounts of hydroxybutyrate and MCT combination and ancillary ingredients, all known from modified D’Agostino, as above, are configurable by one of ordinary skill in the art based on the targeted subjects, the extent of ketosis needed, the method of administration, concentration of MCT in a selected MCT ingredient, and dose regimen. No unexpected effect or functionality of the claimed compositions has been demonstrated. 
Regarding claim 20, it is considered that effective amounts of hydroxybutyrate and MCT combination and ancillary ingredients, all known from modified D’Agostino, as above,  are configurable by one of ordinary skill in the art based on the targeted subjects, the extent of ketosis needed , the method of administration, concentration of MCT in a selected MCT ingredient,  and dose regimen. No unexpected effect or new functionality of the claimed composition has been demonstrated. 
Claims 1-3, 5-13 and 15-20 are therefore prima facie obvious in view of the art.
Response to Amendment
The Affidavit under 37 CFR 1.132 filed 1/21/2021 is insufficient to overcome the rejection of claims based upon 35 USC 103 as set forth in the last Office action because:  
The affidavit presents arguments to show that Owoc ‘280 is not directed to supporting ketosis and therefore provides no motivation to combine with teachings in D’ Agostino.
The error in examiner’s statement is noted and corrected in the current office action.  The term “supporting ketosis” is redundant and has been removed. 
It is pointed out that the primary reference D’Agostino discloses creatine in the composition. Owoc’280 was cited to show that an alternative form of creatine was known to be available for supplementation. As the composition in D’Agostino contains creatine, an alternative form of creatine providing benefits of creatine in aqueous compositions, is considered an obvious modification. 
According to Owoc’280, the inventive form of creatine can be used as a supplemental form of creatine in compositions addressing a range of health benefits, [0078] and is not restricted to the application indicated in the affidavit. Owoc ‘280 is directed to an aqueous composition for administering, to a mammal, an amide-protected, biologically active form of creatine that is stable in an aqueous system, wherein said composition comprises: a) at least one creatyl-amide species, and b) water.
One of ordinary skill in the art would modify D’Agostino with teachings from Owoc’280 with a view to provide a composition having a form of creatine that is stable in aqueous formulation.
As a creatine derivative is present in the composition in D’ Agostino, there is sufficient motivation to modify the composition with an alternative stable form of creatine when the composition is intended to be used in an aqueous preparation.
For these reasons, applicant’s affidavit is insufficient to overcome the rejection under 35 USC 103. 
Response to Arguments
	Applicant’s arguments directed to the affidavit are addressed in the previous section.
D’Agostino discloses a composition as claimed, comprising a creatine salt (creatine- hydroxybutyrate [0036]) but does not specifically disclose creatyl-L-leucine. However, Owoc discloses creatyl-L-leucine as a stable form of creatine in aqueous solution under various physical conditions. As both D’Agostino and Owoc provide nutritional compositions that comprise creatine or creatine derivatives, it would have been obvious to one of ordinary skill in the art to include a stable form of creatine in aqueous/liquid compositions in D’Agostino, with a reasonable expectation of success.
Applicant argued that D’Agostino does not disclose claimed ingredients other than creatine. It is pointed out that D’Agostino [0033] discloses a composition of ketone precursors which comprises at least one medium chain fatty acid, or an ester thereof such as a medium chain triglyceride, and a hydroxybutyrate ketone source or precursor from a selection including sodium beta-hydroxybutyrate, magnesium beta-hydroxy-butyrate, beta-hydroxy butyrate calcium salt, beta-hydroxy butyrate magnesium salt, or a combination of salts, as claimed.  D’Agostino further discloses that [0034] additional ketone precursors or supplements might be used in combination with beta hydroxy butyrate and medium chain triglycerides. These additional ketone precursors or supplements might include acetoacetate, ketone esters, and other compounds that cause a rise in blood ketone levels. Secondary references are provided to support the rationale for including other accelerators of fat metabolism.
For these reasons, applicant’s arguments are not fully persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793